UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1734


In re: TED JAMES JOHNSON, JR.,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (7:07-cr-00048-SGW-RSB-1)



Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ted James Johnson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ted     James    Johnson,         Jr.,     petitions         for   a    writ       of

mandamus        claiming       the     district       court      was    biased     in       denying

relief on his 28 U.S.C. § 2255 (2012) motion and requesting

permission to file a second or successive § 2255 motion.                                           We

conclude that Johnson is not entitled to mandamus relief.

                Mandamus relief is a drastic remedy and should be used

only       in   extraordinary         circumstances.             Kerr    v.    United        States

Dist.       Court,      426     U.S.       394,   402     (1976);       United     States          v.

Moussaoui,        333    F.3d     509,      516–17       (4th    Cir.    2003).         Further,

mandamus        relief    is    available         only    when    the    petitioner          has    a

clear right to the relief sought, In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and when there are no

other means by which the relief sought could be granted.                                     In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).

                Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). *

Accordingly,          although        we    grant      leave      to    proceed        in    forma

pauperis,        we     deny    the    petition        for      writ    of    mandamus.            We

dispense        with     oral        argument      because       the     facts     and       legal



       *
       To the extent Johnson seeks authorization under 28 U.S.C.
§ 2244 (2012) to file a second or successive § 2255 motion, we
deny authorization.



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3